DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Election of Species requirement has been withdrawn. Claims 1-11 will be examined. The Restriction Requirement remains in effect. Claims 1-11 recite a resist composition and are drawn to a product. Claims 12-18 are drawn to a patterning process. The product claims of Group I can be used in a materially different process, such as dip coating a substrate which does not require photolithography. Group I requires search of a resin, photoacid generator, and use of a solvent. Group II does not require the search terms of Group I. Claims 12-18 are withdrawn from prosecution. 
The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding "independent and distinct" as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term "independent" would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the inventions would be coextensive. However, the issues raised in the examination of composition claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, the searches are not identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. US 2018/0004087 A1.

    PNG
    media_image1.png
    819
    930
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    645
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    520
    337
    media_image3.png
    Greyscale




Polymer 1
Polymer 2
Polymer 5



    PNG
    media_image4.png
    776
    246
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    177
    253
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    758
    270
    media_image6.png
    Greyscale
[AltContent: rect]




















Hatakeyama et al. ‘087 discloses a positive resist composition which includes a base resin and which may include an organic solvent and photoacid generator [0032]. The photoacid generator may take the form of the above formula (PAG 1)[0124].  The exemplary photoacid generator shown above meets the limitations of W1 representing a cyclic divalent hydrocarbon group containing a lactone ring structure having 6 to 12 carbon atoms and W2 representing a polycyclic monovalent hydrocarbon group having 7 to 14 carbon atoms and not containing a heteroatom in formula (B-1) of the instant claims. The PAG disclosed in Hatakeyama et al. ‘087 meets the PAG of instant Claim 1. Hatakeyama et al. ‘087 further discloses the inclusion of recurring unit aromatic substituents having the formulation taught at [0025]. Table 1 evidences the compositions of Examples 1 and 5 which meet all the limitations of the rejected claims. 

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. US 2018/0024435 A1. 

    PNG
    media_image11.png
    487
    816
    media_image11.png
    Greyscale

    PNG
    media_image14.png
    220
    233
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    595
    511
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    293
    307
    media_image16.png
    Greyscale


Hatakeyama et al. ‘435 discloses a positive resist composition which includes a base resin, organic solvent, photoacid generator, [0038] and an acid-labile group [0025]. The photoacid generator may take the form of the above formula (PAG 1).  The exemplary photoacid generator shown above meets the limitations of W1 representing a cyclic divalent hydrocarbon group containing a lactone ring structure having 6 to 12 carbon atoms and W2 representing a polycyclic monovalent hydrocarbon group having 7 to 14 carbon atoms and not containing a heteroatom in formula (B-1) of the instant claims. The PAG disclosed in Hatakeyama et al. ‘435 meets the PAG of instant Claim 1. Hatakeyama et al. ‘435 further discloses the inclusion of recurring unit aromatic substituents (a methacrylate having a hydroxybenzoquinone group) and meeting the limitations of instant Claims 1-8 [0182]. Table 1 evidences in Example 5 the combination of Polymer 5, PAG 1, a quencher, and solvents. This composition meets all of the limitations of the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US 2018/0004087 A1 in view of Harada et al. JP 2008-111103A.

    PNG
    media_image17.png
    759
    775
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    744
    832
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    437
    829
    media_image19.png
    Greyscale

Hatakeyama et al. ‘087 teaches all the limitations as set forth above and further cites the  inclusion of fluorinated surfactants [0096] that are taught in JP 2008-111103 A.  Harada et al. ‘103 (Table 4) evidences that when the polymer additive is included, the pattern cross section is rectangular. But the comparative examples not including the cross section have a T-top shape [0242]. They also have a larger contact angle with water (75 or 80) (Table 4). It would have been obvious to modify the cited examples of Hatakeyama et al. ‘087 by adding any of Polymers 1-9 of Harada et al. ‘103 in order to decrease the water contact angle and improve the pattern shape of the resist (prevent T-top formation). 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. US 2018/0088464 A1.

    PNG
    media_image20.png
    814
    967
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    442
    627
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    366
    572
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    289
    584
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    134
    294
    media_image24.png
    Greyscale
 Exemplary PAG [0139] Fujiwara et al. ‘464 wherein ‘A’ can be hydrogen or trifluoromethyl


    PNG
    media_image25.png
    752
    671
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    268
    579
    media_image26.png
    Greyscale

Fujiwara et al. ‘464 teaches resist materials with a sulfur trioxide based anion, acid labile group [0024], and lithographic improvements resulting from the addition of onium salt PAGs [0007]. Fujiwara et al. ‘464 does not explicitly teach the inclusion of aromatic substituents. However, Fujiwara et al. ‘464 does teach the inclusion of recurring unit phenols at [0102]. In the exemplary PAG above, Fujiwara et al. ‘464 teaches that ‘A’ represents either a hydrogen atom or trifluormethyl molecule [0139]. The phenols taught on page 43 read on the aromatic substituent of instant Claim 9. The compounds taught at [0103] are recurring units and inclusions to the polymer of Fujiwara et al. ‘464. These recurring units meet the limitations of instant Claim 10. Taken together, the resist composition of Fujiwara et al. ‘464 reads on the claim limitations of instant Claims 1-10.

    PNG
    media_image27.png
    267
    311
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    378
    648
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    352
    292
    media_image29.png
    Greyscale

Useful groups for the recurring unit of formula B are disclosed at [0102] these include lactones indophenols on page 43.  Suitable fluorinated polymers, fluorinated surfactants include the structures shown at [0173-0177]. 
It would have been obvious to modify the composition of resist R-9 in Table 4 by replacing part of the lactone monomer B-1 with a phenolic repeating unit or by replacing polymer SF-1 with the polymer taught at [0173-0177] with the reasonable expectation of forming a useful resist based upon their disclosed equivalence at [0102]. 
	Further, it would have been obvious to modify the resist rendered obvious by the combination above by replacing PAG-9 with a similar PAG founded by the teachings where the hydrogen for ‘A’ is replaced with trifluoromethyl [0139].

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US 2018/0004087 A1 in view of Matsuda et al. US 2013/0244185 A9.

    PNG
    media_image30.png
    171
    269
    media_image30.png
    Greyscale
R1 preferable groups in formula (I) [0066] Matsuda et al. ‘185
Hatakeyama et al. ‘087 teaches the limitations as set forth above. Matsuda et al. ‘185 teaches a radiation-sensitive resin with a beta-fluorinated acid generating agent. The PAG has multicyclic structures which are bounded by formula (I):  Z—R1—X—R2— (R3)n wherein “Z represents an organic acid group. R1 represents an alkanediyl group, wherein a part or all of hydrogen atoms of the alkanediyl group are optionally substituted by a fluorine atom. X represents a single bond, O, OCO, COO, CO, SO3, or SO. R2 represents a cyclic hydrocarbon group; R3 represents a monovalent organic group having a functional group represented by a following formula (x); n is an integer of 1 to 3, wherein in a case where R3 is present in a plurality of number, R3s present in the plurality of number are a same or different.” [0041]
It would have been obvious to modify the resist exemplified or rendered obvious by the teachings of Hatakeyama et al. ‘087  by using PAGs with anions similar to those of Matsuda et al. ‘185 with different alkane linkages such as those taught for R1 with a reasonable expectation of forming a useable resist based upon the equivalence of these linkages taught at Matsuda et al. ‘185 [0041,0066].

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US 2018/0004087 A1 in view of Matsuda et al. US 2013/0244185 A9 and further in view of Harada et al. JP 2008-111103A.
Hatakeyama et al. ‘087, Matsuda et al. ‘185, and Harada et al. ‘103 teach all the limitations as set forth above. It would have been obvious to modify the resist exemplified or rendered obvious by the teachings of Hatakeyama et al. ‘087 in view of Harada et al. ‘103 by using PAGs with anions similar to those of Matsuda et al. ‘185, for instance where R1 is (CF2)(CF2). One having ordinary skill in the art would have been motivated by a desire to improve organic acid strength and resist sensitivity [0022] to use PAG’s with different alkane linkages such as those taught by Matsuda et al. ‘185 for R 1 with a reasonable expectation of forming a useable resist based upon their equivalence of these linkages at [0041,0066].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5, and 7-10 of copending Application No. 17/198,575 (Pre Pub No. US 2021/0200083 A1). The PAG, resin, and solvent are taught in claims 1-12. Claim 13 recites an aromatic substituent and claim 15 recites the fluorinated alcohol polymers of instant Claims 1-9 and 11. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/198,575 entirely mirror the claims of the instant application with the exception that the claims of the instant application expressly comprise at least one repeating unit having an aromatic substituent.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11340527 B2 in view of US Pre Pub No. 2010/0323296. US 2010/0323296 establishes that using resist resins including hydroxystyrenes, improves adhesiveness and resist resolution. [0138-0156]. 
It would have been obvious to modify the claimed invention of US Patent No. 11340527 B2 by using a resist resin containing hydroxystyrene repeating units for the purpose of improving adhesiveness and resist resolution as taught in US Pre Pub No. 2010/0323296 [0138-0156]. 

The prior art and teachings made of record and not relied upon are considered pertinent to applicant's disclosure:

Ohashi et al. US 2016/0259242 A1 teaches the following structures: 

    PNG
    media_image31.png
    209
    207
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    236
    225
    media_image32.png
    Greyscale

Preferred Sulfonium Cation Structures [0051] Ohashi et al. ‘242

    PNG
    media_image33.png
    194
    537
    media_image33.png
    Greyscale

Preferred PAG Structure [0118] Ohashi et al. ‘242

    PNG
    media_image34.png
    242
    163
    media_image34.png
    Greyscale

Exemplary fluorinated resin repeating unit [0131] Ohashi et al. ‘242

    PNG
    media_image35.png
    228
    222
    media_image35.png
    Greyscale
 Formula (3) [0018] Ohashi et al. ‘242 

    PNG
    media_image36.png
    185
    458
    media_image36.png
    Greyscale
 Exemplary PAG [0112] Ohashi et al. ‘242
Ohashi et al. ‘242 teaches a resist composition comprising a base resin, a photoacid generator and an organic solvent, wherein the base resin includes a repeating unit having an acid labile group [0064-0065]. The exemplary photoacid generator shown above meets the limitations of W1 representing a cyclic divalent hydrocarbon group containing a lactone ring structure having 6 to 12 carbon atoms and W2 representing a polycyclic monovalent hydrocarbon group having 7 to 14 carbon atoms and not containing a heteroatom in formula (B-1) of the instant claims. 
Ohashi et al. ‘242 teaches resist materials with a sulfur trioxide based anion, acid labile group, and lithographic improvements resulting from the addition of onium salt PAGs. The resist composition comprises an onium salt compound, a polymer, a photoacid generator, and a solvent [0018].Ohashi et al. ‘242 does not explicitly teach inclusion of aromatic substituents. However, Ohashi et al. ‘242 does teach the inclusion of recurring unit phenols at [0089] having the formula (3) [0018] above wherein “YL is hydrogen, or YL is a polar group having one or more structures selected from the group consisting of hydroxyl, cyano, carbonyl, carboxyl, ether bond, ester hand, sulfonate (sulfonic acid ester) bond, carbonate bond, lactone ring, and carboxylic anhydride [0088].” R1a is hydrogen, fluorine, methyl, or trifluoromethyl [0018]. The exemplary PAG above meets the limitations for instant Claims 1-8. The phenols taught on page 34 read on the aromatic substituent of instant Claim 9 where L1 represents a -C(=O)O- bond and R62 represents a linear, branched, or cyclic hydrocarbon group having 1 to 8 carbon atoms optionally interposed by a heteroatom, and R61 represents a hydrogen atom. The compounds taught at [0089] are recurring units in the polymer of Ohashi et al. ‘242. These recurring units meet the limitations of instant Claim 9. 
Ohashi et al. ‘242 further teaches that the resist may comprise a polymeric surfactant including a repeating unit fluorinated resin of the formula shown above [0131] and meeting the limitations of instant Claim 11. 
Kotake et al. US 2018/0180992 A1 teaches a resist composition comprising an acid labile group and an aromatic substituent [0076]. The composition optionally contains a photoacid generator and organic solvent [0029]. It is known in the art and taught in Kotake et al. ‘992 [0004] that aromatic substituents may be added to resist compositions in order to increase resolution and decrease pattern size.

US 2020/0301274 A1 teaches  a chemically-amplified negative resist composition comprising an onium salt quencher, a base polymer having a repeating unit having an aromatic substituent, and a photoacid generator.
US 2019/0258160 A1 teaches a high-resolution metal-based resist composition comprising a di- or trihydric alcohol and a sensitizer.US 2020/0223796A1 teaches a resist composition with a beta-fluorinated PAG polymer.US 8,597869 B2 teaches resist compositions comprising a sulfonium salt PAG and a base resin with recurring acid-labile groups and an organic solvent.US 8,852,844 B2 teaches a sulfonium based PAG that encapsulates aromatic moeities on the acid labile groups.KR 20160042773 A teaches a resist composition with a beta-fluorinated PAG polymer.

KR 20120005800 A teaches a resist composition with a beta-fluorinated PAG polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S.S./Examiner, Art Unit 1737               /DUANE SMITH/                                                          Supervisory Patent Examiner, Art Unit 1737